Opinion issued October 13, 2016




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-16-00169-CR
                              ———————————
                          DANIEL JACOBSON, Appellant
                                            V.
                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 182nd District Court
                             Harris County, Texas
                         Trial Court Case No. 1485376


                            MEMORANDUM OPINION

       Appellant Daniel Jacobson pleaded guilty to the offense of driving while

intoxicated. See TEX. PENAL CODE § 49.04. In accordance with Jacobson’s plea bargain,

the trial court sentenced him to imprisonment for five years, but it suspended the sentence

and placed him on community supervision for five years.
       Jacobson filed a notice of appeal. The State has filed a motion to dismiss the appeal,

contending he has no right to appeal. Jacobson has not responded to this motion.

       In a plea bargain case, a defendant only may appeal those matters that were raised

by written motion filed and ruled on before trial or after getting the trial court’s permission

to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2). An appeal must

be dismissed if a certification showing that the defendant has the right of appeal has not

been made part of the record. TEX. R. APP. P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id. The

trial court’s certification states that this is a plea bargain case and that the defendant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s

certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction

to ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of the basis

for the appeal.”).

       Accordingly, we grant the State’s motion and dismiss the appeal for want of

jurisdiction. We dismiss any pending motions as moot.


                                       PER CURIAM


Panel consists of Justices Bland, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).

                                               2